Citation Nr: 1206186	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), bronchial condition, difficulty breathing and shortness of breath, to include as due to exposure to asbestos and chemicals.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied a claim for service connection for COPD.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  When he originally filed his claim, the Veteran reported that he had a bronchial condition with symptoms of difficulty breathing and shortness of breath.  See September 2009 VA Form 21-4138.  In addition to COPD, the Veteran has also been diagnosed with asthma.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding is of record.  He submitted additional evidence directly to the RO at the time of his hearing, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The Veteran testified in October 2011 that he is in receipt of benefits from the Social Security Administration (SSA) for his COPD.  See hearing transcript.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The Veteran underwent a VA respiratory examination in June 2010, at which time his claims folder was available and reviewed.  In obtaining the examination, the RO asked the examiner to determine whether or not the current breathing conditions are a progression of conditions that were annotated on the Veteran's service discharge examination.  The Veteran informed the VA examiner that he was exposed to asbestos and chemicals while in service.  Following examination, which included obtaining a chest x-ray and pulmonary function tests (PFT), the Veteran was diagnosed with COPD and asthma.  The examiner was of the opinion that it would be speculation to say that the Veteran's current respiratory conditions are a progression of a respiratory condition he had at the time of his exit from service.  The examiner noted that the Veteran was diagnosed with RAD (reactive airway disease) at the time of discharge with no follow up present after discharge; that the etiology of the RAD was not apparent to her; and that the Veteran had a very extensive smoking history which can be linked to the COPD with a severe obstructive component as demonstrated on PFTs.

Although on first glance this opinion appears adequate, the VA examiner did not factor in the Veteran's reported continuity of symptomatology, without treatment, following his discharge from service.  The VA examiner also failed to consider whether the diagnosed respiratory disorders could be the result of the Veteran's exposure to asbestos during service, which the RO has conceded, and his competent history of being exposed to several chemicals while in service.  These deficiencies must be rectified on remand.  The Veteran's contentions that he participated in two naval research projects, during which shots were administered, must also be addressed.  And although the June 2010 VA examiner reported in-service respiratory findings dated prior to the Veteran's discharge examination, it does not appear that consideration was given to any in-service findings beyond those at the time of the Veteran's discharge.  This, too, must be rectified on remand.  

As the claim is being remanded for the foregoing reasons, the RO/AMC should also make efforts to obtain records from two private facilities noted during the Veteran's VA treatment, namely Lourdes and Wilson hospitals.  See October 2009 primary care note (Veteran reported emergency room treatment at Lourdes Hospital on Labor Day in 2009 and was transferred from there to Wilson Hospital).  The RO/AMC should also obtain the Veteran's complete VA treatment records from the Syracuse VAMC and records from the Binghamton community based outpatient clinic (CBOC) dated since July 2010.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Syracuse VAMC and records from the Binghamton CBOC, dated since July 2010.  

2.  Make arrangements to obtain records from Lourdes and Wilson Hospitals, where the Veteran was reportedly treated on Labor Day 2009.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination, preferably with a pulmonologist, to determine the nature, extent, and etiology of any current respiratory disorder.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder is related to the Veteran's military service, to include the respiratory findings noted in June 1962 (two separate health records) and on examination in April 1966, or is otherwise consistent with his report of being exposed to chemicals during active duty and/or his conceded exposure to asbestos during active duty.

The examiner is also asked to address the Veteran's contention that he participated in two naval research projects, during which shots were administered, and that his respiratory problems are related to these projects.  

The examiner must acknowledge the Veteran's report of continuity of symptomatology without treatment following his discharge from service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


